IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0298-09


SHERRY LYNN SMITH, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTEENTH COURT OF APPEALS

GRIMES COUNTY



	Per curiam.

 ORDER
	We granted review of this case in June 2010.  While reviewing the record before us,
we have determined that State's Exhibit 204-B, a CD, which is a redacted version of Sherry
Lynn Smith's December 11, 2002 interview with police, does not contain any recorded
material; it is blank.  We therefore find it necessary to abate this case and remand it to the
trial court.  The trial judge is directed to determine (1) whether, with the parties' agreement,
State's Exhibit 204-B can be recreated and replaced with a copy or otherwise accurate
duplicate or (2) whether it can be recreated and replaced with a copy determined by the trial
judge to accurately duplicate, with reasonable certainty, the original exhibit.  The trial judge
must make the foregoing determinations within 30 days of the date of this order.  If the trial
judge determines that State's 204-B can be recreated and replaced with an accurate duplicate
or copy under the terms described above, the judge shall direct the clerk to prepare, certify,
and file the exhibit in this Court within 60 days of the date of this order.  
IT IS SO ORDERED THIS THE 17TH DAY OF NOVEMBER, 2010. 
DO NOT PUBLISH